DETAILED ACTION
Claims 8, 12, 21-25 of U.S. Application No. 16737975  are presented for examination,  claims 1-7, 9-11, 13-20 are cancelled as per filing on 8.25.22. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
 Foreign priority was inadvertently acknowledged in non-final Office Action dated 1.21.22 and Final Office Action dated 5.19.22. Such acknowledgement of Foreign Priority is hereby withdrawn. To restate, there is no foreign priority claimed in this application.
Allowable Subject Matter
Claims 8, 12, 21-25  are allowed.
The following is an examiner’s statement of reasons for allowance: 
As communicated in Office Action dated 5.19.22, the above claims were indicated as allowable subject matter. Applicant has cancelled all other claims as per filing on 8.25.22, Therefore, the above claims are allowed. For continuity, the examiner’s statement of reasons for allowance from Office Action dated 5.19.22 is repeated below.
Claim 8 would be allowable for disclosing the rotational output has a spool with the first end of
the tensioning member connected to the spool, a line extending from the first end to a proximal contact
point of the tensioning member with the routing idler, the line being at an angle of at least 5 degrees
relative to a shortest distance from the proximal contact point to the spool.
Norman in view of Voorhees teaches a rotational output but does not disclose the rotational
output to be a spool. Norman in view of Voorhees and Hall discloses the rotational output to be a spool
but does not teach the angle between the lines made by first end of the tensioning member to the
proximal contact point with the routing idler and the shortest distance between the spool and the
proximal contact point on the idler to be at least 5 degrees. 
Claims 12, 21, 22, 23, 24, 25 would be allowable as they are dependent on amended
independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832